     Case 3:20-cv-01446-RDM-MCC Document 55 Filed 01/15/21 Page 1 of 4




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHELSEY GOSSE, CHRISTOPHER                )   Case No. 3:20-cv-01446
DETTORE, AND LORI A DETTORE               )
on their own behalf and on behalf of      )
other similarly situated persons          )   RDM (Hon. Robert D. Mariani)
                                          )   MCC (Magistrate Judge Martin C. Carlson)
             Plaintiffs,                  )
                                          )   Electronically Filed
     v.                                   )
                                          )
TRANSWORLD SYSTEMS, INC.;                 )
U.S. BANK, N.A.; RATCHFORD                )
LAW GROUP, P.C.; PORTNOY                  )
SCHNECK, L.L.C.; NATIONAL                 )
COLLEGIATE STUDENT LOAN                   )
TRUST 2007-3, NATIONAL                    )
COLLEGIATE STUDENT LOAN                   )
TRUST 2007-4; GSS DATA                    )
SERVICES LLC

             Defendants.

          RATCHFORD LAW GROUP P.C.’S MOTION TO DISMISS
            THE PLAINTFFS’ FIRST AMENDED COMPLAINT

      Defendant Ratchford Law Group P.C. (“RLG”), moves to dismiss Plaintiffs’

First Amended Complaint for failure to state a claim upon which relief can be

granted pursuant to Federal Rule of Civil Procedure 12(b)(6). Plaintiffs’ claims

against RLG are based on the Fair Credit Extension Uniformity Act (“FCEUA”),

civil conspiracy and wrongful use of proceedings under the Dragonetti Act.

However, Plaintiffs do not, and cannot, plead facts to state such claims. Plaintiffs

cannot plead facts to circumvent the Pennsylvania judicial privilege doctrine’s
     Case 3:20-cv-01446-RDM-MCC Document 55 Filed 01/15/21 Page 2 of 4




absolute bar to their claims under the FCEUA, Unfair Trade Practice Consumer

Protection Law and civil conspiracy. Further, Plaintiffs do not and cannot plead that

they justifiably relied on RLG’s conduct or representation and that they suffered

harm as a result. They have failed to allege the wrongful purpose and other elements

necessary to carry their Dragonetti Act claims. Without those underlying claims,

Plaintiffs’ civil conspiracy claim also fails. RLG will file its Brief in Support within

14 days pursuant to Local Rule 7.5.




Date: January 15, 2021                  Respectfully submitted,

                                        /s/ Michael F. Ratchford
                                        Michael F. Ratchford, Esq. (#86285)
                                        RATCHFORD LAW GROUP, P.C.
                                        54 Glenmaura National Blvd, Suite 104
                                        Moosic, Pa 18507
                                        Telephone: (570) 558-5510
                                        Facsimile: (570) 558-5511
                                        Email: mratchford@ratchfordlawgroup.com




                                           2
     Case 3:20-cv-01446-RDM-MCC Document 55 Filed 01/15/21 Page 3 of 4




                          RULE 7.1 CERTIFICATION

      Pursuant to Middle District Local Rule 7.1, the undersigned hereby certifies

that he sought the Plaintiff’s and co-defendant’ concurrence on the instant motion.

Plaintiffs’ counsel did not concur.

                                 /s/ Michael F. Ratchford
                                 Michael F. Ratchford

                                 Counsel for Defendant Ratchford Law Group, P.C.




                                         3
     Case 3:20-cv-01446-RDM-MCC Document 55 Filed 01/15/21 Page 4 of 4




                           CERTIFICATE OF SERVICE

      I hereby certify that on this 15th day of January 2021, I filed the foregoing

with the Clerk of the United States District Court using the CM/ECF system, which

will send notification electronically to all counsel of record.

                                  /s/ Michael F. Ratchford
                                  Michael F. Ratchford

                                  Counsel for Defendant Ratchford Law Group, P.C.




                                            4
